DETAILED ACTION
Response to Amendment
Applicant's amendments filed November 4th, 2021 have been entered. Claims 10-24 have been cancelled. Claims 25-32 have been added.

The Section 112, 2nd paragraph rejections made in the Office action mailed June 4th, 2021 have been withdrawn due to Applicant’s amendments.
The Section 101 rejections made in the Office action mailed June 4th, 2021 have been withdrawn due to Applicant’s amendments.
The Section 103 rejections made in the Office action mailed June 4th, 2021 have been withdrawn due to Applicant’s amendments/arguments being persuasive.

Allowable Subject Matter
Claims 25-32 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
The bedding comprising a cushion layer, a breathable water-repellent layer, and a breathable water-retentive layer as currently claimed is not taught or suggested in the prior art, each feature contributing in combination for a novel and non-obvious invention. The bedding is not taught or suggested in the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to Applicant's disclosure has been cited in the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 12th, 2021